DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2016/0019271 A1), Applicant’s submitted IDS filed 4/20/2020), hereinafter “Ma”, and in view of Swaminathan (US 2017/0262773 A1), hereinafter “Swaminathan”.



As per claim 21, Ma teaches a system for generating synthetic data comprising: one or more memory units storing instructions; and one or more processors that execute the instructions to perform operations comprising:
“receiving a dataset comprising time series data” at [0067], [0103] and Figs. 3, 8;
(Ma teaches receiving the base data set 300 comprising time series data)
“retrieving a data model 
(Ma teaches retrieving the decompose-merge model to decompose the based data set 300 into the plurality of components 308, 310, 312)
“transforming the dataset by performing a first data transformation to at least a portion of the dataset, the first data transformation comprising at least one of an encoding method, a normalization method, or a time-based data processing method” at [0067]-[0073], [0104];
(Ma teaches splitting/decomposing (i.e., “first data transformation”) the base data set 300 into a plurality of component using a plurality of algorithms (i.e., “methods”) such as smoothing algorithm, de-trend algorithm, subtraction algorithm)
“generating a synthetic transformed dataset by applying the trained data model to the transformed dataset” at [0074], [0105];

“generating a synthetic dataset by performing a second data transformation to the synthetic transformed dataset” at [0075]-[0079], [0107].
(Ma teaches the data generation system 100 generates the synthetic dataset 302 (i.e., “synthetic dataset”) by merging (i.e. “second data transformation”) the synthetic dynamic component 316 (i.e., “synthetic transformed dataset”) with the trend component 308 and the seasonal component 310) 
	Ma does not explicitly teach “a data model trained to generate synthetic data based on a relationship between data of at least two dimension of a transformed dataset” as claimed. However, Swaminathan teaches a method for generating a training model for fabricating synthetic data and for fabricating synthetic data, including a data model trained to generate synthetic data based on a relationship between data of at least two dimension of a transformed dataset” at [0038]-[0043], [0077]-[0087]. Swaminathan also teaches the step of using the trained model to fabricate/generate synthetic data at [0061]-[0065]. Thus, it would have been obvious to one of ordinary skill in the art to combine Swaminathan with Ma’s teaching in order to “create secure and privacy compliant randomized data that retains most of the statistical nuances of the original real data” as suggested by Swaminathan at [0003].

As per claim 22, Ma teaches the system of claim 21, wherein “at least one of the operations is performed using an ephemeral container instance” at [0120]-[0121].

As per claim 23, Ma teaches the system of claim 21, wherein “the retrieved data model comprises an RNN-CNN model, an LSTM-CNN model, an attention network model, a temporal CNN model, or a machine learning model” at [0067], [0103]-[0105].

As per claim 24, Ma teaches the system of claim 21, wherein “the first data transformation comprises a subtraction method” at [0073].

As per claim 25, Ma teaches the system of claim 21, wherein “the second data transformation comprises an inverse of the first data transformation” at [0067], [0076].

As per claim 26, Ma teaches the system of claim 21, “wherein transforming the dataset comprise partitioning the dataset into data segments in at least two dimensions” at [0067]-[0073], [0104].

As per claim 27, Ma teaches the system of claim 26, wherein “the partitioning is based on a statistical property of the dataset” at [0067]-[0073], [0104].

As per claim 28, Ma teaches the system of claim 26, wherein “the data model is trained to generate synthetic data according to a performance criterion” at [0031]-[0032], [0089]-[0101].
As per claim 29, Ma teaches the system of claim 28, wherein “the performance criterion comprises a similarity metric between the synthetic transformed dataset and a transformed dataset” at [0031]-[0032], [0089]-[0101].

As per claim 30, Ma teaches the system of claim 21, the operation further comprising “storing the synthetic dataset or transmitting the synthetic dataset” at [0075]-[0077].

As per claim 31, Ma teaches the system of claim 21, wherein “the data model is retrieved based on the received dataset” at [0068].

As per claim 32, Ma teaches the system of claim 31, wherein “the data model is retrieved based on a data profile, dimension, format, data schema, or statistical profile of the received dataset” at [0068].

As per claim 33, Ma teaches the system of claim 21, wherein “at least one of the operations is performed as part of an application program interface (API) call” at [0040]-[004].

Claims 34-40 recite similar limitations as in claims 21-33 and are therefore rejected by the same reasons.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10,664,381 B2.  Claims 1-19 of US patent No. 10,664,381 B2 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding the Double-Patenting rejection to claims 21-40, Applicant argued that “the instant applicant recites “generating a synthetic transformed dataset by applying a trained data model to the transformed dataset”, which is not recited by the ‘381 patent. On the contrary, claim 1 of the ‘381 patent recites “generating a first transformed dataset by implementing a data model using the transformed dataset” and “training the data model to generate synthetic transformed data based on the transformed sample datasets”. Claims 1-19 of US patent No. 10,664,381 B2 therefore contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.
Applicant’s arguments with respect to the 102 rejection to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 7, 2022